                                         323 Filed 08/24/20
         Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 1 of 29
Andrew G. Patel
Attorney-at-Law
80 Broad Street, Suite 1900
New York, NY 10004
apatel@apatellaw.com
Fax: 646-304-6604                                                    Telephone: 212-349-0230

By ECF

                                         August 22, 2020




Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

                                  Re:    United States v. Joaquin Thatcher
                                         13 Cr. 847 (KMK)

Dear Judge Karas:

       Joaquin Thatcher respectfully moves this Court to grant this motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A) and to reduce his sentence to
time served. Alternatively, Mr. Thatcher respectfully requests, pursuant to 18 U.S.C. §
3624(c)(2), that he serve the remainder of his sentence in home confinement with the
previously imposed term of supervised release to commence upon completion.

Background

       Mr. Thatcher has been in federal custody since his November 6, 2013 arrest on
this matter. Mr. Thatcher was in New York State custody at the time of his federal arrest.
This case was initially assigned to Your Honor but was transferred to the Honorable
Katherine B. Forrest (ret.) of this Court. On May 27, 2015, Mr. Thatcher entered a guilty
plea before Judge Forrest to a single narcotics offense of violating 21 U.S.C. §
841(b)(1)(A) pursuant to a plea agreement.

       The plea agreement stipulated that the Guideline range was 121 to 151 months
imprisonment, with a mandatory minimum of 120 months of imprisonment. The plea
agreement was entered into by all parties in good faith but the parties were unaware of a
prior New York State Youthful Offender adjudication which had the effect of increasing
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 2 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 2



Mr. Thatcher’s Guideline range to 168 to 210 months. A great deal of pre-sentencing
litigation followed this new information. Your Honor is familiar with this issue as it was
litigated before you at the same time in the matter of United States v. Jimmy Rodriguez,
15 Cr. 176 (KMK) [Dkt. 115 and related submissions]. This protracted litigation and
numerous appearances before Judge Forrest gave her an opportunity to get to know Mr.
Thatcher well.

       Judge Forrest sentenced Mr. Thatcher on January 8, 2016, primarily to 120 months
of imprisonment. Judge Forrest attached a letter to the Judgement addressed to the
Bureau of Prisons, which contains many of her insights into Mr. Thatcher. Judge Forrest
found that Mr. Thatcher “is an intelligent man who can still contribute to society if he has
the tools.” As many of the considerations discussed by Judge Forrest are relevant to
issues which Your Honor must determine in resolving this motion, the entire Judgement,
including Judge Forrest’s letter, is attached as Exhibit A.

      Mr. Thatcher is currently serving that sentence. He has been designated to FCI
Fort Dix. The Bureau of Prisons [BOP] has set Mr. Thatcher’s anticipated release date as
December 18, 2023.

Mr. Thatcher Has Exhausted His Administrative Remedies

       Prior to petitioning the Court, § 3582 requires Mr. Thatcher to either exhaust his
administrative remedies with the BOP or wait 30 days following the warden’s receipt of
his compassionate release request, whichever happens first. See 18 U.S.C. §
3582(c)(1)(A); see also United States v. Field, 18 Cr 426 (JPO), [Dkt. 38] at *2
(S.D.N.Y. May 4, 2020) (deeming claim ripe for judicial review 30 days after the
defendant submitted a request to warden, where warden denied the claim within the 30-
day period); United States v. Cooper, 8 CR 356 (KMK), [Dkt. 181], at *7 (S.D.N.Y. Apr.
28, 2020) (“the application is now fully exhausted, based on BOP’s denial of the
application on April 17, 2020.”).

     Mr. Thatcher has fulfilled the exhaustion prerequisite. He sent a petition for
compassionate release to Warden David Ortiz of FCI Fort Dix which was denied on May
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 3 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 3



28, 2020. See Exhibit B. Because Mr. Thatcher has fulfilled the statute’s administrative
exhaustion requirement, the Court has authority to address the merits of his petition.

Compassionate Release

       The First Step Act, 18 U.S.C. § 3582(c)(1(A)(i), allows federal prisoners to move
for compassionate release when “extraordinary and compelling reasons” warrant such
release. There are four prerequisites to a Court’s granting compassionate release under
the First Step Act: (1) the defendant must have exhausted his administrative rights with
the BOP; (2) the Court must find that “extraordinary and compelling reasons warrant”
release; (3) the Court must consider the factors set forth in 18 U.S.C. § 3553(a); and (4)
the Court must find that release is consistent with the Sentencing Commission’s policy
statements.

Health Concerns

       We are living in the midst of a worldwide pandemic due to the emergence of
COVID-19, a virus which is new to medical science. While our knowledge of this
disease increases on a near daily basis, we currently have no vaccine and no proven
course of treatment. According to the New York Times, as of August 18, 2020, over
5,400,000 Americans have been infected with COVID-19 and over 170,000 Americans
died of COVID-19. These numbers may well have been dwarfed by the time Your Honor
decides this motion. The New York Times reports that nationally inmates are infected
with COVID-19 at a rate five times higher than the national rate.

        Mr. Thatcher faces real danger should he contract COVID-19. Mr. Thatcher has a
history of thyroid cancer and he suffers from Hypothyroidism, an autoimmune disease for
which he has been prescribed medication by the Bureau of Prisons medical staff. The
scientific community’s understanding of COVID-19 is expanding every day. To date, it
is clear that autoimmune diseases are heightened risk factors for severe illness or death
due to COVID-19. The Center for Disease Control [CDC] has not reported any specific
findings related to thyroid autoimmune disease and COVID-19. It is respectfully
submitted that Mr. Thatcher should not become a medical test case. To avoid the virus’
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 4 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 4



potentially catastrophic toll on his health, the Court should resentence Mr. Thatcher to
time served.

Social Distancing and Self-Care are Impossible at FCI Fort Dix

       The BOP reports that at FCI Fort Dix, where Mr. Thatcher is housed, 38 inmates
have tested positive and in a facility that houses 2,469 inmates only 382 tests have been
performed. 1 According to information available on the BOP website, only about 15% of
the people housed at FCI Fort Dix have been tested.

        Mr. Thatcher is housed in a dormitory unit. There are approximately 240 inmates
in his dormitory. He is housed in a room which is part of that dormitory. His room
houses 12 inmates. They sleep on double tiered bunk beds within arm’s reach of each
other. He eats in the unit elbow to elbow with these other inmates. He was given 3 masks
at the start of the pandemic. He washes these masks himself. Under these living
conditions social distancing is impossible. Mr. Thatcher is being forced to live in a
breeding ground for infection.

        Mr. Thatcher’s continued incarceration now significantly increases his risk of
infection, which could wreak disastrous health outcomes. In sentencing Mr. Thatcher to
a below Guideline, the Court did not intend to impose a life sentence. The Court should
release Mr. Thatcher to avoid precisely that outcome. See, e.g., United States v.
Valencia, 2020 WL 2319323, at *7 (S.D.N.Y. May 11, 2020, J. Torres) (“The Court did
not intend that Valencia’s sentence ‘include incurring a great and unforeseen risk of
severe illness or death’ brought on by a global pandemic.”) (quotation marks and
citations omitted); United States v. Bess, 2020 WL 1940809, at *10 (W.D.N.Y. April 22,
2020, J. Vilardo) (granting compassionate release to defendant sentenced to 84 months
less than a year earlier, explaining “[t]his Court is now even more convinced that unless it
lowers Bess’s sentence, there is a substantial risk that he will become seriously ill and,
with an unsettlingly high degree of probability, serve a life sentence.”).




1
       https://www.bop.gov/coronavirus/index.jsp last visited 8/18/2020.
                                        323 Filed 08/24/20
        Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 5 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 5




Extraordinary and Compelling Reasons

       Mr. Thatcher’ confinement at FCI Ft. Dix in the middle of a pandemic that is
ravaging inmates and staff, and his medical needs, make him particularly susceptible to
sickness and complication should he contract the virus. These combined concerns
constitute an extraordinary and compelling reason for his release under 18 U.S.C. §
3582(c)(1)(A)(i).

        While there are many unknowns about the virus, one thing is clear: COVID-19 is
deadly and highly contagious. The CDC advises that the coronavirus is “spread mainly
from person-to-person . . . [b]etween people who are in close contact with one another . .
. [t]hrough respiratory droplets produced when an infected person coughs or sneezes.”
The droplets can land in the mouths or noses, or can be inhaled into the lungs, of people
who are within about six feet of the infected person. Those who are infected can spread
the virus, even if they are asymptomatic. There is no known treatment, vaccine, or cure
for COVID-19 and citizens are warned daily to practice social distancing and to take
precautions when exposed to other individuals, even on a limited basis. The CDC has
advised that individuals of any age who have serious underlying medical conditions
might be at a higher risk for severe illness from COVID 19.

       COVID-19 cases have been spreading rapidly at multiple BOP facilities, and
containment has proved to be impossible. Bureau of Prisons staff come and go every
day, and although efforts are made to limit inmates’ transport and transfer, due to the
communal nature of the living arrangements and the inability of inmates to self-isolate
and regularly wash and sanitize their hands, correctional facilities pose a unique risk to
both inmates and staff.2


2
        BOP employees have expressed similar concerns and fears about the dangers of COVID-
19 and the inadequacy of measures to protect them. On March 31, 2020, BOP employees filed a
complaint with the Occupational Safety and Health Administration, alleging that federal
prisoners are “proliferating the spread” of COVID-19 and that conditions at BOP facilities
nationwide place them in “imminent danger”. The union listed 100 of 122 facilities nationwide
with alleged safety or health hazards. The complaint alleges that the BOP has not taken adequate
safety precautions to mitigate the spread of COVID-19.
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 6 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 6



        On March 27, 2020, more than 400 former DOJ leaders, attorneys, and federal
judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19,
in particular by commuting the sentences of elderly and medically vulnerable inmates
who have already served a majority of their sentences. Leading public health experts
made a similar request, as did members of Congress. On April 3, 2020, Attorney General
Barr issued a memorandum directing the BOP to move vulnerable prisoners into home
confinement with due “dispatch.” On April 10, 2020, members of Congress wrote again
to Attorney General Barr, noting that several inmates had since died in BOP custody,
many of whom had pre-existing medical conditions.

        Judges throughout the country are responding to this crisis and heeding advice of
medical experts by releasing vulnerable inmates from overcrowded facilities. I am sure
that this Court is aware of the many instances of compassionate release being ordered in
this District as the string-cites of those many cases is now as long as many briefs
requesting release.

        FCI Ft. Dix was identified in early May 2020 as one of the many federal prisons
where an expedited release of at-risk inmates was essential due to the “skyrocketing”
number of coronavirus cases in the facility. Following weeks of inaction, attorneys filed
a class action lawsuit against the Warden at FCI Ft. Dix and director of the Bureau of
Prisons alleging that, knowing the “grave dangers” to inmates, they failed to "implement
measures to comply with their constitutional obligations to those in their custody."

       In U.S. v. Nicholas Cooper, 13 Cr 66 (JPO) [Dkt. 36, filed June11, 2020] , United
States District Judge J. Paul Oetken wrote of Ft. Dix:

       “At Fort Dix, at least 22 inmates have testified positive for COVID-19.
       Although the infections appear to have been at the “Fort Dix – Camp”
       facility rather than “Fort Dix – Low,” where Defendant is housed, there is
       significant risk of infections at Defendant’s facility, both from the
       movement of prison staff between the adjacent facilities and from the
       movement of inmates generally. And due to the lack of testing at BOP
       facilities – a state of affairs that hopefully is in the process of being
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 7 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 7



       remedied – there may have already be infections at Defendant’s facility.
       Because it is virtually impossible to enforce effective physical distancing in
       a prison setting with shared cells, shared bathrooms, and shared dining
       facilities, the risk of spread of the coronavirus is significantly increased in
       prison.”

       When faced with a similar compassionate release request from an inmate at Ft.
Dix, United States District Judge Laura Taylor Swain, in granting the application for
release, acknowledged the efforts made by the Bureau of Prisons to control the spread of
COVID-19 within its facilities including Ft. Dix but indicated “[n]onetheless, the Court
agrees with [the defendant] that “prisons are more conducive to viral infections than
home quarantine.” See U.S. v. Victor Hernandez, 10 Cr 1288 (LTS), [Dkt. 69, filed July
10, 2020, at Note 6].

       Mr. Thatcher is an inmate for whom compassionate release is appropriate.

18 U.S.C. § 3553(a) Factors

       When extraordinary and compelling reasons are established, the Court must
consider the relevant sentencing factors in § 3553(a) to determine whether a sentence
reduction is warranted.

       Here, the overriding factor under § 3553(a) that was not present at the time of
sentencing is the COVID-19 pandemic and the serious risk it presents to Mr. Thatcher’s
health and safety. The purpose of just punishment does not warrant a sentence that
includes exposure to a life-threatening illness. In fact, the Eighth Amendment’s
prohibition on cruel and unusual punishment includes unreasonable exposure to
dangerous conditions in custody. “It is cruel and unusual punishment to hold convicted
criminals in unsafe conditions.” Helling v. McKinney, 509 U.S. 25, 33 (1993) (quotation
marks and citations removed); see also Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.
1995) (applying Helling to exposure to asbestos); Brown v. Mitchell, 327 F. Supp. 2d
615, 650 (E.D. Va. July 28, 2004) (applying Helling to “contagious diseases caused by
overcrowding conditions”).
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 8 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 8



       The Eighth Amendment also guarantees inmates in BOP custody the right to
adequate medical care for a serious medical need. See Farmer v. Brennan, 511 U.S. 825,
832 (1994); Estelle v. Gamble, 429 U.S. 97, 103–05 (1976). One court recently invoked
the Eighth Amendment in granting a motion for compassionate release, noting that “a
reduction of [defendant’s] sentence will enable him to seek, from the doctors and
hospitals of his choice, what may be better medical care than the BOP is obligated or able
to provide, particularly given the very real threat that COVID-19 poses in the institutional
environment.” United States v. Williams, 2020 WL 1751545 (N.D. Fla. Apr. 1, 2020).

        In determining whether, and, to what extent, to reduce the sentence, this Court
must take into consideration not only the offense conduct and the need for the sentence to
reflect the seriousness of the offense and provide just punishment, but also all of the other
§ 3553(a) factors, including Mr. Thatcher’s history and characteristics, the need to afford
adequate deterrence, the need to protect the public from further crimes of the defendant,
and the need for rehabilitation.

       Other § 3353(a) factors warrant serious consideration. While in the custody of the
Bureau of Prisons, he has not had any disciplinary issues and has tried to make
productive use of his time. The defendant is not in need of educational or vocational
training through the Bureau of Prisons. Nevertheless, Mr. Thatcher has tried to use his
time productively by participating in several drug abuse and drug education programs.
(See Exhibit C attached hereto.)

       Most importantly, Mr. Thatcher is not a danger to the community. Given the
current circumstances and the unknown and unknowable timeline of this pandemic,
including a second wave predicted to arrive in the fall, Mr. Thatcher will not be able to
access needed medical treatment. Additionally, we submitted that Your Honor should
find that the time that Mr. Thatcher has already served is sufficient to satisfy the purposes
of sentencing.

       Release Plan

       Mr. Thatcher has a release plan. He will live with his cousin in her home in
Yonkers, New York. His cousin’s home has a furnished basement where Mr. Thatcher
will be able to live and to self-quarantine. Mr. Thatcher will abide by any restrictions
                                       323 Filed 08/24/20
       Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 9 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 9



imposed by the Court or Probation. Mr. Thatcher plans to seek employment and he has
offers of employment waiting for him. See job offers attached as Exhibit D.

       Release is Appropriate

       Mr. Thatcher has served a significant period of incarceration and releasing him to
the community will not place anyone in danger; restrictions for the remaining portion of
his sentence can accomplish the same deterrence and punitive effect, while removing him
from the dangerous conditions of confinement at FCI Ft. Dix. Lessening the population
there not only protects Mr. Thatcher, but other inmates and staff as well.

        Notably, Mr. Thatcher appears to meet the criteria for release. Mr. Thatcher’s
crime of conviction is not a crime of violence, terrorism or sex offense; he does not have
a detainer or mental health issues. I have been advised by Adam Johnson, Esq., Regional
Counsel for the BOP, that Mr. Thatcher has had no disciplinary infractions during the
entire period that he has been in BOP custody. Mr. Thatcher has served all but 34 months
of a 120 month sentence. His conduct while in the BOP seems to justify Judge Forrest’s
belief that Mr. Thatcher does in fact “get it” and he should be permitted to rejoin this new
and difficult world in which we find ourselves.

       If the Court determines that additional punishment is warranted, this can be
accomplished while protecting Mr. Thatcher’s health; any specific deterrence and
punishment purposes of sentencing can be achieved through home confinement if the
Court determines that additional punishment is necessary to satisfy the goals of
sentencing. See 18 U.S.C. § 3624(c)(2).

Conclusion

        Nobody could have foreseen at the time of sentencing that this pandemic would
occur. This pandemic demands that we reconsider sentences that were imposed when
inmates were not put in grave danger by virtue of their conditions of confinement.
COVID-19 is highly transmissible and extraordinarily dangerous and poses a severe
threat of death to inmates such as Mr. Thatcher who have no ability to protect themselves
from infection. Mr. Thatcher’s vulnerability to contracting and potentially succumbing to
                                        323 Filed 08/24/20
        Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 10 of 29
Honorable Kenneth M. Karas
United States District Judge
August 22, 2020
Page 10



this deadly disease constitutes “extraordinary and compelling reasons” to grant
compassionate release and to reduce his sentence to time served.

                                           Respectfully submitted,

                                            /s/Andrew Patel
                                           Andrew G. Patel

encl.                           The Government is to respond to this application by 9/8/20.

                                So Ordered.
cc:     All counsel by ECF


                                8/24/20
                                323 Filed 08/24/20
Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 11 of 29




                Exhibit A
                        Case1:13-cr-00847-KMK
                        Case 1:13-cr-00847-KMK Document
                                               Document324
                                                        323
                                                        298 Filed
                                                            Filed08/24/20
                                                                  08/23/20
                                                                  02/11/16 Page
                                                                           Page12
                                                                                1 of
                                                                                   of10
                                                                                      29
            •
AO 2458 (Rev.   I Oil 5) Judgment in a Criminal Case
                         Sheet I



                                             UNITED STATES DISTRICT COURT
                                                         Southern District of New York
                                                                          )
                UNITED STA TES OF AMERICA                                 )          JUDGMENT IN A CRIMINAL CASE
                                     v.                                   )
                            Joaquin Thatcher                              )
                                                                                     Case Number: S1 13-cr-00847-KBF-1
                                                                          )
                                                                          )          USM Number: 69509-054
                                                                          )
                                                                          )          Andrew G. Patel
                                                                          )          Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)            One (1)

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                      Nature of Offense                                                      Offense Ended
 21:841A=CD.F                         CONSPIRACY TO DISTRIBUTE AND POSSESS WITH INT                          10/31/2013                   1




       The defendant is sentenced as provided in pages 2 through         __8_ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
Ill Count(s)       Underlying                            Q'l is   Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          1/8/2016
                                                                         Date of Imposition of Judgment




                                                                         Signalure of Judge
                  USDC SONY
                  DOCUMENT
                  ELECTRONICALLY FILED                                    HON. KATHERINE B. FORREST, USDJ
                  DOC#:                                                  Name and Title of Judge
                             -----------------
                 DATE FILED:f EB       1 1 2016
                                                                         Date    f        f
                       Case1:13-cr-00847-KMK
                       Case 1:13-cr-00847-KMK Document
                                              Document324
                                                       323
                                                       298 Filed
                                                           Filed08/24/20
                                                                 08/23/20
                                                                 02/11/16 Page
                                                                          Page13
                                                                               2 of
                                                                                  of10
                                                                                     29
AO 24513 (Rev. I 0/15) Judgment in Criminal Case
                         Sheet 2 - Imprisonment

                                                                                                     Judgment- Page       2   of   8
 DEFENDANT: Joaquin Thatcher
 CASE NUMBER: S1 13-cr-00847-KBF-1

                                                            IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:

    One Hundred and Twenty (120) Months, to run concurrent with any undischarged state sentences.




      Ill The court makes the following recommendations to the Bureau of Prisons:

    Please see additional Imprisonment Terms Page.



      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
          D    at                                  D a.m.     D p.m.       on

          D as notified by the United States Marshal.

      D The defendant sh al 1 surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D before 2 p.m. on
          D as notified by the United States Marshal.
          D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                        to

a                               _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED ST A TES MARSHAL


                                                                         By
                                                                                              DEPUTY UNITED ST A TES MARSHAL
                     Case1:13-cr-00847-KMK
                     Case 1:13-cr-00847-KMK Document
                                            Document324
                                                     323
                                                     298 Filed
                                                         Filed08/24/20
                                                               08/23/20
                                                               02/11/16 Page
                                                                        Page14
                                                                             3 of
                                                                                of10
                                                                                   29
AO 2458 (Rev. I 0/15) Judgment in a Criminal Case
                       Sheet 2A - Imprisonment
                                                                                             Judgment-Page          of
DEFENDANT: Joaquin Thatcher
CASE NUMBER: S1 13-cr-00847-KBF-1

                                             ADDITIONAL IMPRISONMENT TERMS
   PLEASE SEE ATTACHED LETTER WHICH SETS FORTH THE REASONS FOR RECOMMENDATIONS.

   It is strongly recommended that the defendant be given priority placement in an RDAP program, (without regard to the
   defendant's criminal history) in a facility that also has vocational programs available (in which he should also be given
   priority placement).

   It is also recommended that the defendant be permitted to participate in a UNICOR work program.
                       Case1:13-cr-00847-KMK
                       Case 1:13-cr-00847-KMK Document
                                              Document324
                                                       323
                                                       298 Filed
                                                           Filed08/24/20
                                                                 08/23/20
                                                                 02/11/16 Page
                                                                          Page15
                                                                               4 of
                                                                                  of10
                                                                                     29
AO 24513 (Rev. I 0/15) Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                            Judgment-Page            of
 DEFENDANT: Joaquin Thatcher
 CASE NUMBER: S1 13-cr-00847-KBF-1
                                                         SUPERVISED RELEASE
 Upon release from imprisonment, the defendant shall be on supervised release for a term of:
 Five (5) Years

        The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.
The defendant shall not commit another federal, state or local crime.
The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

D        The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
         future substance abuse. (Check, if applicable.)

         The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

         The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

         The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
D        as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
         works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

D        The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
        If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.
          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

                                         STANDARD CONDITIONS OF SUPERVISION
    I)    the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)      the defendant shall support his or her dependents and meet other family responsibilities;
  5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
  6)      the defendant sh al I notify the probation officer at least ten days prior to any change in residence or employment;
  7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted ofa
          felony, unless granted permission to do so by the probation officer;
 I 0)     the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
          contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a Jaw enforcement officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal
          record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
          defendant s compliance with such notification requirement.
                      Case1:13-cr-00847-KMK
                      Case 1:13-cr-00847-KMK Document
                                             Document324
                                                      323
                                                      298 Filed
                                                          Filed08/24/20
                                                                08/23/20
                                                                02/11/16 Page
                                                                         Page16
                                                                              5 of
                                                                                 of10
                                                                                    29
AO 2458 (Rev. I 0115) Judgment in a Criminal Case
        Sheet JA - Supervised Release
                                                                                             .I udgment-Page   5     of     8
DEFENDANT: Joaquin Thatcher
CASE NUMBER: S1 13-cr-00847-KBF-1

                                       ADDITIONAL SUPERVISED RELEASE TERMS
 The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
 release from custody of the Bureau of Prisons.

 The defendant shall not commit another federal, state or local crime.

The defendant shall not illegally possess a controlled substance.

The defendant shall refrain from unlawful use of a controlled substance.

The drug testing condition is suspended due to the condition of continuing drug treatment, which may include testing.

The defendant is prohibited from possessing a firearm or other dangerous weapon.

The defendant shall cooperate in the collection of DNA as directed by the probation officer.

The defendant must participate in a program approved by the probation department for substance abuse, which may
include testing to determine whether the defendant has been using drugs. The
offender will be required to contribute to costs of services rendered in an amount to be determined by the probation officer,
based on ability to pay or availability of third-party payment.

The defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to a
search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
conditions of the release may be found. This search must be conducted at a reasonable time and in a reasonable manner.
Failure to submit to a search may be grounds for revocation. The defendant shall inform any other residents that the
premises may be subject to search pursuant to this condition.

The defendant shall be supervised by the district of residence.
                         Case1:13-cr-00847-KMK
                         Case 1:13-cr-00847-KMK Document
                                                Document324
                                                         323
                                                         298 Filed
                                                             Filed08/24/20
                                                                   08/23/20
                                                                   02/11/16 Page
                                                                            Page17
                                                                                 6 of
                                                                                    of10
                                                                                       29
AO 245B (Rav. 10/15) .Judgment in a Criminal Case
         Sheet 5 - Criminal Monetary Penalties
                                                                                                         Judgment- Page           of
 DEFENDANT: Joaquin Thatcher
 CASE NUMBER: 81 13-cr-00847-KBF-1
                                                    CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                                                                            Restitution
TOTALS               $    100.00                                         $                                  $



 D The determination of restitution is deferred until           --·-
                                                                             An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a pa1iial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

  Name of Payee                                                                Total Loss*       Restitution Ordered      Priority or Percentage




TOTALS                                $                          0.00           $                    0.00


D      Restitution amount ordered pursuant to plea agreement $

D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612( f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine       D restitution.
       D the interest requirement for the            D   fine    D restitution is modified as follows:

*Findings for the total amount of losses are required under Chapters I 09A, 110, 11 OA, and l l 3A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
                     Case1:13-cr-00847-KMK
                     Case 1:13-cr-00847-KMK Document
                                            Document324
AO 2458 (j<ev. I 0115) Judgment in a Criminal Case   323
                                                     298 Filed
                                                         Filed08/24/20
                                                               08/23/20
                                                               02/11/16 Page
                                                                        Page18
                                                                             7 of
                                                                                of10
                                                                                   29
        Sheet SA - Criminal Monetary Penalties
                                                                            Judgment-Page     of
DEFENDANT: Joaquin Thatcher
CASE NUMBER: S1 13-cr-00847-KBF-1

                        ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES
 Forfeiture traceable to the offense is Ordered.




                                                     11111 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                       Case1:13-cr-00847-KMK
                       Case 1:13-cr-00847-KMK Document
                                              Document324
AO 2458 (Rp. 10/15) Judgment in a Criminal Case        323
                                                       298 Filed
                                                           Filed08/24/20
                                                                 08/23/20
                                                                 02/11/16 Page
                                                                          Page19
                                                                               8 of
                                                                                  of10
                                                                                     29
        Sheet 6 - Schedule of Pa1 ments

                                                                                                          Judgment -   Page         of
 DEFENDANT: Joaquin Thatcher
 CASE NUMBER: S1 13-cr-00847-KBF-1


                                                     SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     IZJ    Lump sum payment of$        100.0_0___          due immediately, balance due

              D     not later than __ _ _    _     ______ , or
              D     in accordance       D C,       D D, D E, or              D F below; or

 B     D      Payment to begin immediately (may be combined with          oc,         DD, or      D F below); or

C      D      Payment in equal _ __ _ _          (e.g., weekly, monthly, quarterly) installments of $                      over a period of
             _________ (e.g., months or years), to commence         _______ (e.g.. 30 or 60 days) after the date of this judgment; or

D     D       Payment in equal __ _       __ _        (e.g., weekly, monthly, quarterly) installments of $                   over a period of
             _______        (e.g., months or years), to commence         _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E    D       Payment during the term of supervised release will commence within - - - · - - · (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D       Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All cnminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate Financial
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following couti cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
                  Case1:13-cr-00847-KMK
                  Case 1:13-cr-00847-KMK Document
                                         Document324
                                                  323
                                                  298 Filed
                                                      Filed08/24/20
                                                            08/23/20
                                                            02/11/16 Page
                                                                     Page20
                                                                          9 of
                                                                             of10
                                                                                29


                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF NEW YORK
                                                       500 PEARL STREET
                                                   NEW YORK, NEW YORK 10007




       CHAMBERS OF
 KATHERINE B. FORREST
UNITED STATES DISTRICT JUDGE

                                                                          February 8, 2016
        United States Bureau of Prisons
        Designation and Senti?nce Computation C<mter
        346 Marine Forces Drive
        Grand Prairie. TX 7i)051




                 I havf• sentenced hundreds of defondants during my time on the bench. This is
        the first time I have written   ::i.   letter such as this. I write because I have spent
        significant rime considering the nature (If an appropriate and just sentence for Joaquin
        Thatchm·, ,md J do not                 the typical '-Tudgment & Conviction form would convey
        necessary mformation to the Bureau of Prisons. It is important that the BOP
        understand my views of I',fr. Thatche1, which inform certain strong recommendations
        the Court makes regarding his sentence.
                 You will see from your review of Mr. Thatcher's records that he has a history of
        gang association and narcotics trafficking. I certainly appreciate the various security
        issues which accompany :rnch past associations, and I understand the policy and
        practical reasons why gang association in particular may rendex· an inmate ineligible
        or low priority for RDAP programs/space and certain vocational training.
        Nevertheless. because of my abiding belief that l'vlr. Thatcher has left his associations
        behind. is truly remorseful, and understands what he must do to live out his later
        yeans un the outside (all of which he has shown to an unusual degree). I am making
        the strungest possible recommendation that the BOP look beyond his past gang
        assocrntion and criminal history and allow him to participate in these programs.
                 Like so many defendants, Mr. Thatcher's life has been defined by drugs. He
        watched his father collapse and di(• from a heroin overdose at 12, was using by 13, has
        been arrested and convicr;ed for possessing and selling drugs nearly a dozen times
        since he turned 16. and now at 39 is serving a 10 year sentence for drug crimes that
                                       298 Filed 08/24/20
                                       323
       Case 1:13-cr-00847-KMK Document 324       02/11/16 Page 21
                                                 08/23/20      10 of 29
                                                                     10



fed other people·s addic•ions    well as his own. But unhke many defendants. he
appears to h<tve a true det,;ire Rnd commitment to getting and staymg clean. Intensive
in-patient treatment ts neccsHary if he is to have a chance.       has           an inability
to do ir alone. Based upon hi.;;; letters, his statPmPnts in court, and his demeanor, I
believt":' his access tG such programs would be high!y likely to have a positive outcome.
       I also know that Mr. Thatcher':_, long criminal hi:'ltory and gang association
generally crjnstrain vocational training options. Again, my in-court experiences with
him. as well as my review of his entirn file, tell me that this particular defendant can
make somethinh" uf himself if he learns productive 3kills. He is the rare defendant who
apologized to his community and appears to "get it," to really understand that unless
he spfmds his tlme     pril'on making changes he will he no better off and perhaps
worse off. whc'n he gets out. I helieve Mr. Thatcher is an intelligent man who can still
contribute to society if he has the tools. I strongly recommend that he be allowed to
participate in work training programs.
      Just before I -"lc>ntcnced him, Mr. Thatcher said two things to me that have stuck
with me. Fi1st, he told me that he would rather be housed far from home if that
meant he could get better access to rehabilitation (RD.AP) and training. I believe that
for Mr Thatcher the services ar0 the most important consideration, and I am glad that
he         The second thing was that when most of his friends hear his name, they
don't m;k how he':" duing - they a.-;k whether he is still alive. He understands what
this means - and that, given his history. he is lucky to be alive at all. Mr. Thatcher
has we;ken up to the possibilities an honestly led life may hold. I believe he will
maintain this attitude and be much more successful in treatment and training than
his background might suggest.
      It is my stronge8t recommendation that Mr. Thatcher receive access to RDAP
and vocational training. despite his history.
                                                      Sincerely,

                                                           •/)j
                                                          , "              --)
                                                      ___j_·i:..._
                                                           _________:_,,-- - - - - - -
                                                                                     ---- -
                                                      Hon. Katherine B. Forrest
                                                      United States District Judge




                                                111111 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                323 Filed 08/24/20
Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 22 of 29




                Exhibit B
                                323 Filed 08/24/20
Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 23 of 29
                                323 Filed 08/24/20
Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 24 of 29




                Exhibit C
                                           323 Filed 08/24/20
           Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 25 of 29
  NERBD         *            INMATE EDUCATION DATA         *       08-11-2020
PAGE 001 OF 001 *                  TRANSCRIPT              *       10:49:25

REGISTER NO: 69509-054      NAME..: THATCHER                   FUNC: PRT
FORMAT.....: TRANSCRIPT     RSP OF: FTD-FORT DIX FCI

--------------------------- EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                   START DATE/TIME STOP DATE/TIME
FTD ESL HAS     ENGLISH PROFICIENT            01-24-2019 1127 CURRENT
FTD GED HAS     COMPLETED GED OR HS DIPLOMA   06-25-2019 0954 CURRENT

----------------------------- EDUCATION COURSES -----------------------------
SUB-FACL   DESCRIPTION                    START DATE STOP DATE EVNT AC LV HRS
FTD GP     COMPUTER SKILLS VT-7:30-9:00AM 08-12-2019 09-25-2019  P W I     25
FTD RDAP   COMPUTER SKILLS VT-7:30-9:00AM 04-15-2019 06-28-2019  P W I      5
FTD RDAP   BASIC GED 0900 MOREL           05-11-2019 06-25-2019  P W I     30
BRO M      HIV/AIDS                       08-04-2015 09-01-2015  P C P     10

----------------------------- HIGH TEST SCORES ------------------------------
TEST         SUBTEST        SCORE    TEST DATE     TEST FACL   FORM     STATE
TABE D       BATTERY          0.0    05-10-2019    FTD         9
             LANGUAGE         0.0    05-10-2019    FTD         9
             MATH APPL        0.0    05-10-2019    FTD         9
             MATH COMP        0.0    05-10-2019    FTD         9
             READING          0.0    05-10-2019    FTD         9
             TOTAL MATH       0.0    05-10-2019    FTD         9




G0000       TRANSACTION SUCCESSFULLY COMPLETED
                                323 Filed 08/24/20
Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 26 of 29




                Exhibit D
                                                   323 Filed 08/24/20
                   Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 27 of 29

                            June 12, 2020



                            Attention: Mr. L Moore case Manager
                            FCI. Fort Dix
                            P.O. Box 38
                            Joint Base MDL, NJ 08640



eliminating racism
empowering women

ywca                        To whom it may concern:


YWCA Yonkers
87 South Broadway
Yonkers, NY, 10701
P: 914.963.0640
F: 914.963.7103
.\ ''   on kl·r·s.orc       I am writing a letter on behalf of Mr. Joaquin Thatcher Inmate# 69509-Q54. We
                            are notifying you that upon Mr. Thatcher's release he has a position waiting for
                            him. He will acquire a Full-time position as a custodian maintenance worker. If
                            you have any questions feel free to contact me@ 803-989-8177.




                             Best Regards,



                             Tamaisha Mayo
                             Supervisor
                                                 323 Filed 08/24/20
                 Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 28 of 29


                                                   CARING FOR KIDS & FAMILIES
                                                                                                                  06/02/2020
                                                           SINCE 1806




          Tow whom it may concern

          This letter is on behalf of Joaquin Thatcher#69509-054

          Notifying you that when Mr. Thatcher is released we have

          A full time custodial maintenance job available for him upon

          His release feel free to contact me at 914 478 1100 ext. 615




                                                                                        /




                                                                                              i
                                                                                                 ;:
                                                                                                 !'


                                                                                                 I
                                                                                                                      \  j \
                                                                                                                        I ,
                                                                                            .l
                                                                                                           __ __ .?              /

                                                                                  -sharon




Accreditations   One South Broadway   I Hastings-on Hudson, NY 10706 I   Phone 914-478-1100           I   Fax 914-478-0306   I   www.graham-windham.org
COA& CSS
                                      323 Filed 08/24/20
      Case 1:13-cr-00847-KMK Document 324       08/23/20 Page 29 of 29




JORAUTOSALES LLC

Sales Phone: (718) 901-1896
9146025802
Email: info@JORAutoSales
Addresses: 328 South Broadway
Yonkers, NY 10705
1711 JEROME AVE
BRONX, NY 10453



L. Moore, (case manager) FCI. Fort Dix Po. box 38 Joint Base MDL. New Jersey 08640




To Whom it May Concern,

This letter of employment for hire is in Regards to Mr. Joaquin Thatcher ID no# 69509-054 in
the hopes that Mr. Thatcher is Released in the near Future he is being offered a position of
employment in the capacity of Auto Detailer employment would start at $14 /hr a total of30
hours a week. Mr. Thatcher will have a 90 day review Mr. Thatcher would be offered $15/hr with
a total 40 hours a week if evaluation goes well and is offered a permanent position. If you have
any questions please feel free in reaching out I am available for questions.

Respectfully yours,

Martha Fakhoury
